Citation Nr: 9908662	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

-
THE ISSUES

1.  Entitlement to service connection for a nose disorder.

2.  Entitlement to service connection for dental trauma 
resulting in replaceable missing teeth for compensation 
purposes.

3.  Entitlement to an increased (compensable) evaluation for 
a service-connected laceration of the upper lip.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  By a September 1996 rating decision, the 
RO denied entitlement to disability compensation for dental 
trauma.  By a November 1996 rating decision, the RO granted 
service connection for a laceration of the upper lip and 
assigned a noncompensable evaluation.  By a rating decision 
issued in December 1996, the RO denied a claim of entitlement 
to service connection for a nose disorder.  

The veteran requested a personal hearing before the RO, and 
that hearing was conducted in July 1997.  A Travel Board 
hearing was conducted in January 1999 by the undersigned 
Board member.  

In a rating decision dated in September 1996, the RO noted 
that the issue of service connection for dental trauma for 
purposes of entitlement to outpatient dental treatment and 
examinations would be referred to the Portland VA Medical 
Center Outpatient Clinic.  The evidence of record does not 
reflect that the veteran has disagreed with any determination 
made by the Medical Center.  The issue of service connection 
for dental trauma for purposes of entitlement to outpatient 
dental treatment and examination is not before the Board for 
appellate review.

After review of the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.  


FINDINGS OF FACT

1.  There is no in-service medical evidence or medical 
evidence proximate to service which shows that a deviated 
nasal septum noted on service induction was aggravated in 
service.

2.  Teeth lost by the veteran as a result of trauma in 
service are replaceable missing teeth, as defined by 
governing VA regulations, and the regulation define such a 
dental condition as not disabling.  

3.  The veteran's service-connected laceration of the upper 
lip is manifested by slight disfigurement and some loss of 
sensation in the upper lip, but the scar is not painful or 
tender.  


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  The claim of entitlement for compensation purposes to 
service connection for dental trauma resulting in replaceable 
missing teeth is without legal merit.  38 C.F.R. §§ 3.105, 
4.149, 4.150 (1998).

3.  The criteria for a compensable evaluation for the 
residuals of a laceration of the upper lip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800-7805, 4.124a, Diagnostic Code 8207 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contend that, although he had incurred a broken 
nose which resulted in a deviated nasal septum prior to 
service, disability due to the pre-existing injury was 
aggravated, and greatly increased in severity, as the result 
of a nose injury incurred during service.  He also contends 
that he is entitled to compensation for the residuals of 
dental trauma incurred in service.  He further contends that 
a laceration of the upper lip is more disabling than the 
noncompensable evaluation assigned following the original 
grant of service connection for that disability reflects, in 
part, because lack of sensation in that area causes 
difficulty eating in social situations.  

Before a review of the merits of a claim can be undertaken, 
the veteran must first submit a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991).  In order for a service 
connection claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, the claim is well-grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In contrast, the propriety 
of the initial evaluation of a veteran's service-connected 
disability presents a well-grounded claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a nose disorder, and 
the claim of entitlement to a higher (compensable) initial 
evaluation for a laceration of the upper lip following an 
original grant of service connection, are well-grounded 
claims within the meaning of 38 U.S.C.A. § 5107.  However, as 
explained below, the veteran's claim of entitlement to 
service connection for dental trauma resulting in replaceable 
missing teeth is without legal merit, and a determination as 
to the well-groundedness of that claim is not required.

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991).  Where the 
evidence does not adequately demonstrate that a disorder was 
chronic in service, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling.  38 C.F.R. § 4.149.  These dental disorders may be 
considered service-connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preserve disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

1.  Claim for Service Connection for Deviated Nasal Septum

The veteran's service induction examination, conducted in 
October 1961, discloses that he had a deviated nasal septum, 
left, not currently disabling (NCD), on enlistment 
examination.  Aside from the enlistment examination, the 
service medical records are silent as to nasal trauma or 
complaints or treatment of a deviated nasal septum.  No 
abnormality of the nose was noted on the veteran's August 
1965 separation examination.  

Private inpatient and outpatient medical records dated from 
July 1972 to February 1996 are silent as to complaints, 
treatment, or diagnosis of nasal obstruction, a deviated 
nasal septum, or other nose condition. 

On VA examination conducted in October 1996, the examiner 
stated that the veteran "has had two or three nasal 
fractures."  There was marked difficulty breathing through 
the nose.  The nasal septum was markedly deviated to the 
right, with 70 percent airway obstruction on the right and 50 
percent on the left.  The nasal bones were deflected to the 
left.  

The veteran noted, in an attachment to his January 1997 
substantive appeal, that his nose was injured and required 
surgical treatment prior to service.  He stated that his nose 
did not bother him at the time of service enlistment, or 
thereafter, until he sustained a nose injury in the spring of 
1965.  The veteran testified, both at his personal hearing in 
July 1997 and at his January 1999 Travel Board hearing, that 
he did not report the in-service nose injury during service 
because he was afraid that it would be considered misconduct 
and because he did not want to undergo another surgical 
procedure to the nose.  

The veteran's spouse, S.M., submitted a statement in January 
1997, in which she reported that, while the veteran was in 
service, a man who lived the same apartment complex 
accidentally hit the veteran's nose and broke it.  The 
veteran's spouse reported that the veteran had difficulty 
breathing through his nose since that time.  

The veteran's statement that his nose was injured in service 
is credible, and his spouse's statement that her husband's 
nose was injured in service is also credible.  However, while 
these lay statements are credible to establish a well-
grounded claim that the veteran incurred an additional nose 
injury in service, the statements are not competent medical 
evidence to establish that a nose injury incurred during 
service resulted in permanent residuals which aggravated a 
pre-existing deviation of the nasal septum.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In particular, the 
Board notes that the statements of the veteran and his wife 
that the veteran's nose was bleeding after the 1965 incident 
are not probative to establish that a nasal fracture, 
permanent nasal septal deviation, or permanent airway 
obstruction occurred at that time.  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  While the statements of 
the veteran and his spouse tend to establish that the veteran 
may have injured his nose in service, and that such injury 
may have resulted in temporary bleeding or swelling, their 
lay evidence is not sufficient to establish that the 
underlying nasal septal deviation permanently increased in 
severity during service.  In-service notation describing 
complaints or findings of nasal obstruction, or post-service 
medical evidence proximate to service separation would be 
much more persuasive evidence that a pre-existing nasal 
septal deviation was permanently aggravated in service.  
However, such evidence is absent in this case.

The Board notes in particular that the examiner who conducted 
the October 1996 VA examination opined that the veteran's 
nose had been broken "two or three times."  This indicates 
either that the physical findings or the history provided by 
the veteran suggested that the veteran had more than just two 
(i.e., one pre-service injury and on in-service injury) nose 
injuries.  While that report provides sufficient support of 
the veteran's claim that a pre-existing nose injury was 
aggravated in service to establish a well-grounded claim, 
when reviewed in light of all the evidence of record, the 
opinion is not persuasive evidence that the severity of a 
deviated septum was aggravated in service.  In particular, 
the Board notes that the examiner offered no opinion or 
estimate as to the onset or duration of the current severity 
of nasal obstruction.  

The veteran testified, at his RO and Travel Board hearings, 
that sleep disorders linked to nasal obstruction were 
diagnosed in 1996.  However, clinical records of treatment 
for a sleep disorder beginning in 1996 would not be 
persuasive evidence that the veteran incurred or aggravated a 
nasal septal deviation or other nose injury related to the 
current disorders in service.  Thus, it would be fruitless to 
defer appellate decision to obtain those records.  Moreover, 
the Board notes that the veteran did not testify that any of 
the physicians treating him for sleep disorders had advised 
him that the nasal airway obstruction or sleep disorders 
began in service or as a result of in-service injury.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

The Board has considered the veteran's statements to the 
effect that a nasal septal defect acquired prior to service 
was aggravated by an injury in service.  However, without 
medical evidence of trauma to the nose in service or any 
abnormal physical findings at service separation or for many 
years after service, other than the defect reported upon 
entry into service, the Board finds that a deviated nasal 
septum was not worsened during service.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

The veteran's post-service clinical records are silent as to 
complaints, diagnosis, or treatment of a nose disorder or 
nasal obstruction prior to 1996, more than 30 years after the 
veteran's service separation.  Thus, a preponderance of the 
medical evidence as a whole establishes that a pre-existing 
nasal deformity did not worsen during service.  Id.; Jensen 
v. Brown, 4 Vet. App. 304 (1993).  In support of this 
conclusion, the Board again notes that there were no abnormal 
objective clinical findings reported during service that were 
consistent with an in-service nasal injury, and there is no 
post-service medical evidence dated during the years 
immediately after service to suggest residuals of a nasal 
injury incurred in service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a deviated nasal septum must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Claim for Compensation for Missing Teeth

The veteran contends, and the service medical records 
reflect, that the veteran sustained dental trauma in service 
which resulted in loss of several teeth.  In particular, the 
service separation examination reflects that teeth 6, 7, 8, 
9, and 10 were missing from the maxilla and teeth 25, 26, and 
27 were missing from the maxilla, on service separation.  
Tooth #9 was missing at the time of initial dental 
examination in October 1961.  The September 1965 service 
separation examination reflects that the veteran's missing 
maxillary and mandibular teeth were replaced with a 
prosthesis.  

The veteran's testimony at this January 1999 Travel Board 
hearing reflects that he continues to use dental prostheses 
for replacement of missing teeth.  

In relevant part, the regulations governing entitlement to 
compensation distinguish between "replaceable missing teeth" 
or periodontal disease and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  Compare 38 C.F.R. 
§ 4.149 with 38 C.F.R. § 4.150, Diagnostic Code 9913; 
Simington v. West, 11 Vet. App. 41, 44 (1998).  Replaceable 
missing teeth are defined as not disabling for purposes of 
compensation.  38 C.F.R. § 4.149.  Accordingly, there is no 
legal basis upon which to grant a claim of service connection 
for tooth loss for compensation purposes.  

Here, the veteran's lost teeth are "replaceable missing 
teeth" within the meaning of Diagnostic Code 4.149, because 
they may be replaced by a suitable prosthesis.  The Board 
specifically notes that veteran has not alleged incurring the 
tooth extractions as a result of "loss of substance of body 
of maxilla or mandible," and the evidence of record clearly 
reflects that the teeth were lost as a result of traumatic 
injury.  

The Board notes that, although "replaceable missing teeth" 
is not defined as a disability for compensation purposes, 
replaceable missing teeth may be considered service-connected 
for the purposes of determining entitlement to VA dental 
examinations or treatment.  As noted in the Introduction, 
this issue has been referred by the RO to the Medical Center 
and is not before the Board on appeal.  

The only issue before the Board is whether the veteran may be 
granted service connection for compensation purposes for his 
replaceable missing teeth.  In this case, the veteran is 
seeking compensation for a condition which, by law, is not 
recognized as disabling for compensation purposes.  Neither 
the law nor the regulations allow VA or the Board to provide 
the compensation sought by the veteran.  In a case where the 
law and not the evidence is dispositive, the claim must be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no legal 
entitlement to service connection for compensation purposes 
for replaceable missing teeth.  Accordingly, the claim must 
be denied.  Id.

3.  Claim for Compensable Evaluation for Laceration of Upper 
Lip

Service medical records reflect that a laceration of the 
upper lip was sutured in service in March 1965, but there is 
no description of the size of the area sutured.  The service 
separation examination, conducted in September 1965, does not 
include a description of a scar of the upper lip.  

On VA examination conducted in October 1996, the veteran 
reported minimal numbness of the upper lip following surgical 
repair.  He reported this numbness caused him to drool 
slightly on rare occasions.  There was a well-healed scar 
just medial to the nasal labial fold extending through the 
vermilion border of the upper lip, and a slight, visible scar 
at the vermilion border.  There was minimal numbness of the 
upper lip skin just lateral to the filtrum on the right.  

At his July 1997 personal hearing, the veteran testified that 
the residuals of his upper lip laceration were sometimes 
embarrassing, because he sometimes had difficulty eating or 
drinking beverages in social situations, but that there was 
no pain or tenderness associated with the scar.  The 
veteran's representative pointed out that when the veteran 
smiled, there was an asymmetry of lip shape.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Evaluations of disability are based, as far as possible, upon 
the average impairment of earning capacity due to the 
disability as issue.  38 C.F.R. § 3.321.  However, where 
there is an unusual or exceptional disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards, an extraschedular evaluation may be approved.  38 
C.F.R. § 3.321(b)(1).

A noncompensable evaluation has been assigned for the 
disability due to the veteran's service-connected laceration 
of the upper lip, under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Diagnostic Code 7800 provides for a noncompensable 
evaluation when there is slight scarring of the head, face or 
neck.  If a facial scar is moderate, that is, disfiguring, a 
10 percent evaluation is warranted.  Based on the clinical 
data and the testimony and observation made at the veteran's 
July 1997 hearing, the Board finds that disfigurement due to 
the scar on and above the left upper lip is slightly, but not 
moderately disfiguring, considering the length, depth and 
location of the scar.  The Board notes in particular that the 
scar is small, and also notes that, although there is some 
lip asymmetry when the veteran smiles, this asymmetry is 
slight, since the veteran himself was not aware of it and it 
had not been pointed out to him.  

The Board has considered whether a compensable rating would 
be available under any other criteria for evaluation of a 
scar.  Superficial scars that are poorly nourished, with 
repeated ulceration, are assigned a 10 percent evaluation.  
38 C.F.R. 4.118, Diagnostic Code 7803.  Superficial scars 
that are tender and painful on objective demonstration are 
assigned a 10 percent evaluation.  38 C.F.R. 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated based on 
limitation of function of the body part affected.  38 C.F.R. 
4.118, Diagnostic Code 7805.  However, there is no evidence 
that the veteran's scar is tender or painful.  The Board 
finds that the observed lip asymmetry does not constitute a 
limitation of function so as to warrant a compensable 
evaluation under Diagnostic Code 7805.  Thus, there is no 
evidence to support a compensable evaluation based on scar 
residuals.

The evidence also reflects that there is an area of numbness 
of the skin of the upper lip lateral to the right filtrum.  
The veteran has requested that his upper lip disability be 
evaluation on the basis of impairment of the nerve.  The 
evaluation of any nerve impairment affecting the face is 
dependent upon the relative loss of innervation of the facial 
muscles, sensory manifestation, or motor loss.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8205-8209.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  
Id.  A 20 percent evaluation requires severe incomplete nerve 
impairment.

The Board has conducted a careful longitudinal review of the 
record.  The veteran's upper lip nerve impairment has been 
shown to be manifested by minimal numbness of the upper lip 
skin lateral to the right filtrum.  The area of impairment 
causes difficulty drinking beverages in public and slightly 
affects his ability to shave.  No major motor or sensory 
impairment has been objectively identified.  The Board finds 
that this disability picture does not meet the criteria for a 
compensable evaluation for nerve impairment.  

Accepting all statements and testimony of the veteran as to 
upper lip disability, the Board finds that disfigurement due 
to the well-healed scar from the nasal fold to the vermilion 
border of the upper lip, considered together with loss of 
sensation on the skin of the upper lip lateral to the right 
filtrum, does not present a disability picture warranting a 
compensable evaluation.  The Board does not find that the 
evidence, considering all disability, is more than slightly 
disfiguring or approximates moderate nerve impairment, so as 
to warrant a compensable evaluation.  The provisions of 
38 U.S.C.A. § 5107 are not applicable, since the evidence is 
not in equipoise.  


ORDER

Entitlement to service connection for a nose disorder is 
denied.

Entitlement to service connection for compensation purposes 
for dental trauma resulting in replaceable missing teeth is 
denied. 

Entitlement to an increased (compensable) evaluation for a 
service-connected laceration of the upper lip is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 13 -


- 6 -


